Matter of Ontario County Support Collection Unit v Davis (2022 NY Slip Op 07401)





Matter of Ontario County Support Collection Unit v Davis


2022 NY Slip Op 07401


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, BANNISTER, MONTOUR, AND OGDEN, JJ.


1026 CAF 21-01097

[*1]IN THE MATTER OF ONTARIO COUNTY SUPPORT COLLECTION UNIT, ON BEHALF OF CRYSTAL L. MEYERS, PETITIONER-RESPONDENT,
vTHOMAS C. DAVIS, RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.
HOLLY A. ADAMS, COUNTY ATTORNEY, CANANDAIGUA (BARRY D. MCFADDEN OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Ontario County (Brian D. Dennis, J.), entered July 8, 2021 in a proceeding pursuant to Family Court Act article 4. The order, inter alia, found that respondent had willfully failed to obey an order of the court. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 13 and 17, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court